IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MENTAL HEALTH ASSOCIATION OF           : No. 191 MAL 2017
SOUTHEASTERN PENNSYLVANIA,             :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
THOMAS A. BIGGINS,                     :
                                       :
                    Petitioner         :


                                   ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.